DETAILED ACTION

Primary Examiner acknowledges Claims 1-14 are pending in this application with Claims 15-40 having been cancelled by preliminary amendment on April 11, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “3306” has been used to designate “connection portion” and “anterior strap portion.  Appropriate correction is required.
 Reference character “3307” has been used to designate “left superior strap portion” and “left crown strap portion”. Appropriate correction is required.
Reference character “3310” has been used to designate “posterior connection portion” and “posterior connecting strap portion”. Appropriate correction is required.
Reference character “3315” has been used to designate “loops”, “slot”, and “tabs”.  Appropriate correction is required.
Reference character “3356” has been used to designate “mounting plate” and “mounting portion”.  Appropriate correction is required.
Reference characters “3303” and “3305” has been used to designate “anterior strap attachment portion”.  Appropriate correction is required.
Reference character “3303” and “3306” has been used to designate “anterior strap portion”.  Appropriate correction is required.
Reference character “3301” and “3303” has been used to designate “anterior strap portions”.  Appropriate correction is required.
Reference character “3307” and “3313” has been used to designate “crown strap portion”.  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Specification
The disclosure is objected to because of the following informalities:
  Reference character “3306” has been used to designate “connection portion” and “anterior strap portion.  Appropriate correction is required.
 Reference character “3307” has been used to designate “left superior strap portion” and “left crown strap portion”. Appropriate correction is required.
Reference character “3310” has been used to designate “posterior connection portion” and “posterior connecting strap portion”. Appropriate correction is required.
Reference character “3315” has been used to designate “loops”, “slot”, and “tabs”.  Appropriate correction is required.
Reference character “3356” has been used to designate “mounting plate” and “mounting portion”.  Appropriate correction is required.
Reference characters “3303” and “3305” has been used to designate “anterior strap attachment portion”.  Appropriate correction is required.
Reference character “3303” and “3306” has been used to designate “anterior strap portion”.  Appropriate correction is required.
Reference character “3301” and “3303” has been used to designate “anterior strap portions”.  Appropriate correction is required.
Reference character “3307” and “3313” has been used to designate “crown strap portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Last Paragraph, Line 2 recites “and a lesser” does this feature refer back to the “posterior connecting strap” or to the “superior strap portion”? Primary Examiner is unclear of the breath and scope of this limitation as it appears Applicant has not clearly and explicitly pointed out which component features are being compared/contrasted. Dependent Claims 2-14 incorporate the indefinite subject matter from which they depend.  Appropriate correction is required.  
Claim 13 recites “the greatest stretch capability is between the posterior connecting strap portion and the interior strap portion”; however, the breadth and scope of this limitation appears unclear.  Does this mean both of the aforementioned regions have the same stretch, more stretch than one or the other, or have  stretch greater than the most rigid regions?  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 13 and 14 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Ruiz et al. (7,225,811) in view of Holley et al. (2013/0324788) and Chodkowski et al. (2014/0305439). 
As to Claim 1, Ruiz discloses a patient interface (Figures 3 and 4), comprising: a plenum chamber (46, “a breathing apparatus 46, including a cup 50 and a hose 56 and from shifting on the face of wearer 38.” Column 7, Lines 1-5) including a plenum chamber (50, “a cup 50”) including a plenum chamber inlet port (via the interconnection of 50/56, “hose 56”) sized and structured to receive a flow of air (via 56) at a therapeutic pressure for breathing by the patient (38, “wearer 38”) and a positioning and stabilizing structure (best seen Figures 3 and 4) to provide a force to hold the patient interface in a therapeutically effective position (“from shifting on the face of wearer 38”) on a patient’s head (38), the positioning and stabilizing structure (best seen Figures 3 and 4) comprising: a superior strap portion (defined by the region of 71 at 75 proximate to the top of the ear of the patient as best seen in Figures 3 and 4); an inferior strap  portion (defined by the region of 71 at 77 proximate to the bottom of the ear of the patient as best seen in Figures 3 and 4); a posterior connecting strap portion (58, best seen in Figure 4, “the mesh portion 58” Column 8, Lines 30-45) connected to or formed integrally with the superior strap portion (defined by the region of 71 at 75 proximate to the top of the ear of the patient as best seen in Figures 3 and 4) and the inferior strap  portion (defined by the region of 71 at 77 proximate to the bottom of the ear of the patient as best seen in Figures 3 and 4); an anterior strap portion (defined by the region of 71 at 30 proximate to the cheek region of the patient as best seen in Figures 3 and 4) connected to or formed integrally with the superior strap portion (defined by the region of 71 at 75 proximate to the top of the ear of the patient as best seen in Figures 3 and 4) and the inferior strap  portion (defined by the region of 71 at 77 proximate to the bottom of the ear of the patient as best seen in Figures 3 and 4) and spaced apart from the posterior connecting strap portion (58, best seen in Figure 4, “the mesh portion 58” Column 8, Lines 30-45); wherein the anterior strap portion (defined by the region of 71 at 30 proximate to the cheek region of the patient as best seen in Figures 3 and 4) comprises a strap receiving portion (85 of Figure 4 - sic “87” ; “a portion of the second planar surface 73 as hook fasteners (not shown) engage the loop portion 87 of first planar surface 71 and second hook fastening flap 54 to similarly engage the loop portion 87 of the first planar surface 71, so as to provide the preferred snug fit of cup 50 to wearer 38.” Column 7, Lines 30-40) and a strap attachment portion (73, “a portion of the second planar surface 73 as hook fasteners (not shown) engage the loop portion 87 of first planar surface 71 and second hook fastening flap 54 to similarly engage the loop portion 87 of the first planar surface 71, so as to provide the preferred snug fit of cup 50 to wearer 38.” Column 7, Lines 30-40) which is releasably connectable (via “hook” and “loop” fasteners) to the strap receiving portion (85 of Figure 4 - sic “87”) such that the anterior strap portion (defined by the region of 71 at 30 proximate to the cheek region of the patient as best seen in Figures 3 and 4) forms a loop (“loop portion 87”, wherein in use the loop engages a connection portion (44, “When third strap portion 42 and fifth strap portion 44 are stable, they hold breathing apparatus 46 securely on the face of wearer 38, preventing both air leaks from a breathing apparatus 46, including a cup 50 and a hose 56 and from shifting on the face of wearer 38.” Column 7, Lines 1-5) which engages the plenum chamber (50); wherein the strap receiving portion (85 of Figure 4 - sic “87”) is configured to engage the strap attachment portion (73) in a selected one of a plurality of positions, wherein the posterior connecting strap portion (58) is constructed from mesh (“the mesh portion 58” Column 8, Lines 30-45) material that is different than the material (“The first planar surface 71 of the material of sleeve 40 may comprise a type of fabric-like adhesive, such as, for example, the female side or loop portion 87 of Velcro.TM. material.  This is so that various aspects of headgear apparatus 30, such as first, third, fifth, and eighth strap portions 36, 42, 44, 48, for example, which preferably comprise an opposing type of fabric-like adhesive--such as the male side or hook portion of Velcro.TM. material, may be suitably affixed to the outer side of the material. In any event, the material ultimately used for headgear apparatus 30 should breathe and be able to be worn comfortably for an unlimited duration by wearer 38, without undue stress, strain or friction to wearer 38.” Column 8, Lines 15-25)  used to construct the superior strap portion (defined by the region of 71 at 75 proximate to the top of the ear of the patient as best seen in Figures 3 and 4) and the inferior strap  portion (defined by the region of 71 at 77 proximate to the bottom of the ear of the patient as best seen in Figures 3 and 4).
Regarding the several references to “connected to or formed integrally with”, Primary Examiner notes the positioning and stabilizing structure of Ruiz is defined as “a single, one piece design that is strong, light-weight and extremely comfortable” (Column 5, Lines 50-60).  Thus, the components which make up the positioning and stabilizing structure are connected to or integrally formed. 
Regarding the language “one of a plurality of possible positions”, Primary Examiner notes the nature of the entirety of region 71 being made of hook and loop material compared to a single patch provides more than one suitable attachment region. 
Yet, Ruiz does not expressly disclose the therapeutic pressure value of “at least 6 cm of water” through the use of a “seal forming structure” and the variations in the “stretch capabilities” along the “positioning and stabilizing structure”. 
Regarding the operation pressure, Holley teaches a patient interface similar to Ruiz having a series of strap which engage plenum chamber of the patient interface and include a seal forming structure.  In particular, Holley teaches a patient interface (200, “mask system 200 includes a frame 202, a cushion 204 and headgear 206.” Para 0055) having a plenum chamber (202, “frame 202”) a seal forming structure (204, “cushion 204”) and a positioning and stabilizing structure (206, “headgear 206”). 
Regarding the remaining limitations to the claims with respect to the “seal forming structure”, Holley teaches the seal forming structure (204) is constructed and arranged to form a seal with a region of the patient’s face (“The cushion 204 may be a flexible element constructed of, for example, silicone to provide a comfortable fit to the patient.” Para 0055) surrounding an entrance of the patient’s airways (best seen Figure 1) for sealed delivery of a flow of air (via 211, “an air delivery tube 211 that delivers pressurized breathable gas to the patient (in the range of 2-40 cm H.sub.2O, approximately 8-12 cm H.sub.2O for OSA treatment).” Para 0056) at the therapeutic pressure of at least 6 cm of water (“approximately 8-12 cm H.sub.2O”) through the patient’s respiratory cycle in use, the seal having a hole (suitable for acceptance of a facial feature of the patient) therein such that the flow of air at said therapeutic pressure is delivered to at least an entrance of the patient’s nares (“nasal masks, nose & mouth masks, full-face masks and nasal prongs, pillows, nozzles & cannulae.” Para 0053), the seal forming structure constructed and arranged to maintain said therapeutic pressure in the plenum chamber (202) through the patient’s respiratory cycle in use.  
The resultant effect of the construction of Holley is a patient interface suitable for the treatment of respiratory therapy (Title and Summary), wherein the patient interface is stabilized onto the face of the patient via the headgear (206) through the use of “lips, loops or other attachment means” (Para 0057). 
Regarding the stretch capability, Chodkowski teaches a similar patient interface to Ruiz having a patient interface (36, “a patient interface, such as mask 36” Para 0048) secured to the patient via the use of a positioning and stabilizing structure (30, “Headgear assembly 30” Para 0048) having an posterior connecting strap portion (best seen C2 of Figure 4 or C4 of Figure 6), a superior strap portion (best seen B2 of Figure 4 or A4 of Figure 6), an inferior strap portion (best seen A2 of Figure 4 or A4 of Figure 6) and the positioning and stabilizing structure (30) engages with the loops (best seen Figure 4 and 6, via 62/64 of Figure 6) of the connecting portion of the patient interface (36). 
Regarding the remaining limitations to the claims with respect to the variations in stretch capability, as described in Figure 4, the posterior connecting strap portion (C2, “A third, generally elastic and flexible material C.sub.2 (e.g., a material having an elongation in the range of about 125% to 150%), not hatched, forms back straps 44 and 46 (which are each coupled to portion 43), a top strap 47, as well as the remainder of headgear 40.” Para 0050) has a greater stretch capability that the superior strap portion (B2, “A more stiff, preferably nearly rigid, second material B.sub.2 (e.g., a layered material including a rigid polymer sheet) is coupled to c-shaped portion 41 and forms a portion of a forward strap member 42 of headgear assembly 40 and acts to keep strap member 42 from encroaching on the patient's eye.” Para 0050) and a lesser stretch capability than the inferior strap portion (A2, “A flexible, minimally elastic, preferably inelastic, first material A.sub.2 (e.g., without limitation, a foam core material with a non-elastic backing) forms a generally c-shaped portion 41 which is adapted to be disposed generally about a patient's ear to provide strength and prevent headgear assembly 40 from sagging or collapsing around the patient's ear when headgear assembly 40 is disposed on the head of a patient.” Para 0049).  
The resultant effect of the construction of the positioning and stabilizing structure of Chodkowski with its varied stretch capability provides for regions with greater elongation, as well as regions with less elongation “to keep strap member 42 from encroaching on the patient's eye”  and “to provide strength and prevent headgear assembly 40 from sagging or collapsing around the patient's ear”.  
Consequently, with respect to the final limitation permitting the ability of the “positioning and stabilizing structure to be removable from the patient’s head when the loop engages the connection portion, this feature appears to be a function of the elongation within the posterior connecting strap as based on the demographic features of the patient.  Chodkowski taught elongation within the region of up to 150% permits more flexibly that the regions closer to the plenum chamber, consequently, the act of “removal” is an exercise in dexterity which varies based on the  demographic features of the patient.
Nevertheless, there is no structure recited that would preclude or prevent the operation of the modified patient interface in this manner. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the patient interface of Ruiz to operate at the claimed therapeutic pressures, as taught by Holley to permit the treatment of respiratory disorders and to provide variability in the stretch capability of the  positioning and stabilizing structure in order to customize the fitment of the patient interface to the patient’s demographic features.
As to Claim 2, the modified Ruiz, specifically Ruiz discloses a back strap (36, “The first strap portion 36 is used to secure headgear apparatus 30 at the neck of wearer 38. The first strap portion 36 may also possess a neck portion closing mechanism (not shown), which is similar in both use and appearance as top portion closing mechanism. Similarly, by adjusting the first strap portion 36 engaging a second strap portion (not shown) by means of the closing mechanism (not shown) securing the headgear apparatus 30 against the back of the head of wearer 38” Column 7, Lines 5-10) connected to or formed integrally (“In the embodiment shown in FIG. 4, mesh portion 58 is shown as disposed between first end 34 and first strap portion 36” Column 8, Lines 30-45) with the posterior connecting strap portion (58). 
Regarding the “stretch capability”, both Figures 4 and 6 of Chodkowski teach the construction of the back strap of the same material as the posterior connecting strap portion (C4), consequently, the back strap has a greater stretch capability that the superior strap portion (B2, “A more stiff, preferably nearly rigid, second material B.sub.2 (e.g., a layered material including a rigid polymer sheet) is coupled to c-shaped portion 41 and forms a portion of a forward strap member 42 of headgear assembly 40 and acts to keep strap member 42 from encroaching on the patient's eye.” Para 0050). 
As to Claim 3, the modified Ruiz, specifically  Chodkowski teaches the construction of the back strap of the same material as the posterior connecting strap portion (C4), consequently, the back strap has a greater stretch than the inferior strap portion (A2, “A flexible, minimally elastic, preferably inelastic, first material A.sub.2 (e.g., without limitation, a foam core material with a non-elastic backing). Yet, the concept of variability in the stretch capability of the positioning and stabilizing structure is obvious to try from a finite number of predictable results having a reasonable expectation of success  in order to customize the fitment of the patient interface to the patient’s demographic features.  Thus, the decision to make one strap region more or less stretchable than the other is obvious absent unexpected results.  The original specification as filed does not appear to provide explicit criticality for this ratio of stretch capabilities. 
As to Claim 5, the modified Ruiz, specifically Ruiz discloses  the construction of the mesh (58) flush with the superior strap portion (defined by the region of 71 at 75 proximate to the top of the ear of the patient as best seen in Figures 3 and 4) and the inferior strap  portion (defined by the region of 71 at 77 proximate to the bottom of the ear of the patient as best seen in Figures 3 and 4) at the point of contact. 
As to Claim 6, the modified Ruiz, specifically Ruiz discloses the mesh (58) recessed with respect to the superior strap portion (defined by the region of 71 at 75 proximate to the top of the ear of the patient as best seen in Figures 3 and 4) and the inferior strap  portion (defined by the region of 71 at 77 proximate to the bottom of the ear of the patient as best seen in Figures 3 and 4) due to the lack of structure in the mesh region whereby the central portion of the mesh region absent the head of the patient will not regain the same shape as the remainder of the headgear.
As to Claim 7, the modified Ruiz, specifically Ruiz discloses the superior strap portion (defined by the region of 71 at 75 proximate to the top of the ear of the patient as best seen in Figures 3 and 4) and the inferior strap  portion (defined by the region of 71 at 77 proximate to the bottom of the ear of the patient as best seen in Figures 3 and 4) are constructed from a textile material (“The first planar surface 71 of the material of sleeve 40 may comprise a type of fabric-like adhesive, such as, for example, the female side or loop portion 87 of Velcro.TM. material.  This is so that various aspects of headgear apparatus 30, such as first, third, fifth, and eighth strap portions 36, 42, 44, 48, for example, which preferably comprise an opposing type of fabric-like adhesive--such as the male side or hook portion of Velcro.TM. material, may be suitably affixed to the outer side of the material. In any event, the material ultimately used for headgear apparatus 30 should breathe and be able to be worn comfortably for an unlimited duration by wearer 38, without undue stress, strain or friction to wearer 38.” Column 8, Lines 15-25).
As to Claim 8, the modified Ruiz, specifically Chodkowski teaches the various construction so the strap portions including the use of “foam core” (Para 0049) wherein the “multiple-material single plane headgear” is constructed of a series of layers (best seen Figure 2).  construction of the superior strap portion.  As Chodkowski teaches various embodiments of stretch capabilities along the positioning and stabilizing structure the decision to utilize “foam” in the “superior strap portion” is obvious to try from a finite number of predictable results having a reasonable expectation of success  in order to customize the fitment of the patient interface to the patient’s demographic features.  Thus, the decision to make one strap region more or less stretchable than the other is obvious absent unexpected results.  The original specification as filed does not appear to provide explicit criticality for this ratio of stretch capabilities. 
As to Claims 9 and 10, the modified Ruiz, specifically Ruiz discloses a crown strap (83, best seen Figures 3 and 4) connected to or formed integrally with the posterior connecting strap portion (58).  Regarding the “stretch capability”, the concept of variability in the stretch capability of the positioning and stabilizing structure is obvious to try from a finite number of predictable results having a reasonable expectation of success  in order to customize the fitment of the patient interface to the patient’s demographic features.  Thus, the decision to make one strap region more or less stretchable than the other is obvious absent unexpected results.  The original specification as filed does not appear to provide explicit criticality for this ratio of stretch capabilities. 
As to Claim 13, the modified Ruiz, specifically Chodkowski teaches both regions are flexible - the inferior strap portion (A2, “A flexible, minimally elastic, preferably inelastic, first material A.sub.2 (e.g., without limitation, a foam core material with a non-elastic backing) forms a generally c-shaped portion 41 which is adapted to be disposed generally about a patient's ear to provide strength and prevent headgear assembly 40 from sagging or collapsing around the patient's ear when headgear assembly 40 is disposed on the head of a patient.” Para 0049) and the posterior connecting strap portion (C2, “A third, generally elastic and flexible material C.sub.2 (e.g., a material having an elongation in the range of about 125% to 150%), not hatched, forms back straps 44 and 46 (which are each coupled to portion 43), a top strap 47, as well as the remainder of headgear 40.” Para 0050).
As to Claim 14, the modified Ruiz, specifically Ruiz discloses the strap attachment portion (73, “a portion of the second planar surface 73 as hook fasteners (not shown) engage the loop portion 87 of first planar surface 71 and second hook fastening flap 54 to similarly engage the loop portion 87 of the first planar surface 71, so as to provide the preferred snug fit of cup 50 to wearer 38.” Column 7, Lines 30-40) includes “hook and loop fastener” to secure and remove the disconnection with the connection portion of the plenum chamber. 

Claims 11 and 12 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Ruiz et al. (7,225,811) in view of Holley et al. (2013/0324788) and Chodkowski et al. (2014/0305439), as applied to claim 9 and further in view of Brown et al. (10,576,234).
As to Claims 11 and 12, the modified Ruiz, specifically Ruiz discloses the crown strap portion (83); yet, does not expressly disclose the explicit construction of the crown strap portion having a “left crown strap portion”, “right crown strap portion”, and a “buckle”.  
Brown teaches a similar construction of a positioning and stabilizing structure (best seen Figures 19 and 20) having separate left and right side crown strap portions (6 and 7), connected through a buckle (144) to support the engagement of the patient interface to the patient (“The upper straps 6 and 7 connect to the forehead support 8a by passing directly through slot-shaped openings 144 at the top of the forehead support.” (Column 15, Lines 1-5).
Regarding the dexterity required in Claim 12, as previously addressed in Claim 1, the ability of the “positioning and stabilizing structure to be removable from the patient’s head when the loop engages the connection portion, this feature appears to be a function of the elongation within the posterior connecting strap as based on the demographic features of the patient.  Chodkowski taught elongation within the region of up to 150% permits more flexibly that the regions closer to the plenum chamber, consequently, the act of “removal” is an exercise in dexterity which varies based on the  demographic features of the patient.
Therefore, it would have been obvious to one having ordinary skill in the art to modify the crown strap of the modified Ruiz to include the use of left and right crown strap as taught by Brown to secure the patient interface to the patient.

Claim 4 is rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Ruiz et al. (7,225,811) in view of Holley et al. (2013/0324788) and Chodkowski et al. (2014/0305439), as applied to claim 9 and further in view of Sofranko et al. (2012/0199131).
As to Claim 4, the modified Ruiz, specifically Ruiz discloses the inferior strap of a positioning and stabilizing structure; yet, does not expressly disclose the use of a indicator. Sofranko teaches a series of indicators (Figures 8-11) on the strap suitable for alerting the user of the “strapping force” (Title and Abstract).  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the positioning and stabilizing structure of the modified Ruiz to include the use of an indicator, as taught by Sofranko to provide a visual cue as to the strapping forces undergone by the strap. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785